Case 2:19-cv-13726-VAR-MJH ECF No. 26 filed 02/24/20 PagelD.860 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Marvin Gerber, Dr. Miriam Brysk,
Plaintiffs,

VS.

Henry Herskovitz, ef al.,

Defendants, Jointly and Severally.

Civil Action No. 2:19-cv-13726
Hon. Victoria Roberts

 

Marc M. Susselman (P29481)
Attorney at Law

43834 Brandywyne Rd.
Canton, Michigan 48187
(734) 416-5186
marcsusselman@gmail.com
Attorney for Plaintiffs

 

Cynthia Heenan (P53664)

Hugh M. Davis (P12555)

Constitutional Litigation Associates, PC
Attorneys for Defendants Henry Herskovitz,
Gloria Harb, Tom Saffold, Rudy List,

Chris Mark and Jewish Witnesses for Peace
and Friends

Bagley St., Ste. 740

Detroit, MI 48226

(313) 961-2255/Fax: (313) 922-5130

Heenan@CoLitPC.Com
Davis@ConLitPC.Com

John A. Shea (P37634)

Attorney for Defendants

Herskovitz, Harb, Saffold, List and Mark
120 N. Fourth Avenue

Ann Arbor, Michigan 48104

(734) 995-4646

jashea@earthlink.net

 

PLAINTIFFS” MOTION FOR LEAVE TO FILE SUR-REPLY BRIEF TO
THE PROTESTER DEFENDANTS’ REPLY BRIEF TO PLAINTIFFS’ BRIEF
IN OPPOSITION TO DEFENDANTS’ MOTION TO SET ASIDE DEFAULT
Case 2:19-cv-13726-VAR-MJH ECF No. 26 filed 02/24/20 PagelD.861 Page 2 of 14

Plaintiffs, by and through their attorney Marc M. Susselman, request leave to file the
attached 6-page sur-reply brief in response to the named Protester Defendants’ reply brief to
Plaintiffs’ brief in opposition to Defendants’ motion to set aside default, and state as follows:

1. The individually named protester Defendants assert several factually erroneous
statements about the nature of the signs which they use as part of their protests and offer
misleading legal analyses of cases cited by Plaintiffs, as well as citing cases in support of their
positions which are not on point.

2. Plaintiffs’ proposed sur-reply brief is needed in order to address and correct these
misstatements. A copy of the proposed sur-reply brief is attached.

3. Pursuant to LR 7.1(2)(A), there was an effort to have a telephone conference on
February 24, 2020, between attorneys entitled to be heard on the motion in which counsel for the
movants intended to explain the nature of the motion and its legal basis but did not obtain
concurrence in the relief sought. Calls were made to Attorneys Hugh Davis and Cynthia Heenan,
attorneys for the Protester Defendants, but they were not reached. On February 24, 2020,
Plaintiffs’ counsel spoke by telephone with Attorney Timothy Wilhelm, attorney for the City of
Ann Arbor and the individually named Defendants Taylor, Delacourt, Postema and Larcom, and
sought his concurrence after explaining the nature of the motion and its basis. Mr. Wilhelm
stated that he did not concur with the motion, but did not object.

Respectfully submitted,

Marc M. Susselman (P29481)
Attorney at Law

43834 Brandywyne Rd.
Canton, Michigan 48187

(734) 416-5186
marcsusselman@gmail.com

 

By: s/ Marc M. Susselman
Dated: February 24, 2020 Attorney for Plaintiff
Case 2:19-cv-13726-VAR-MJH ECF No. 26 filed 02/24/20 PagelD.862 Page 3 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Marvin Gerber, Dr. Miriam Brysk,
Plaintiffs,

VS.

Henry Herskovitz, ef al.,

Defendants, Jointly and Severally.

Civil Action No. 2:19-cv-13726
Hon. Victoria Roberts

 

Marc M. Susselman (P29481)
Attorney at Law

43834 Brandywyne Rd.
Canton, Michigan 48187
(734) 416-5186
marcsusselman@gmail.com
Attorney for Plaintiffs

 

Cynthia Heenan (P53664)

Hugh M. Davis (P12555)

Constitutional Litigation Associates, PC
Attorneys for Defendants Henry Herskovitz,
Gloria Harb, Tom Saffold, Rudy List and
Chris Mark

220 Bagley St., Ste. 740

Detroit, MI 48226

(313) 961-2255/Fax: (313) 922-5130

Heenan@CoLitPC.Com
Davis@ConLitPC.Com

John A. Shea (P37634)

Attorney for Defendants

Herskovitz, Harb, Saffold, List and Mark
120 N. Fourth Avenue

Ann Arbor, Michigan 48104

(734) 995-4646

jashea@earthlink.net

 

PLAINTIFFS” SUR-REPLY BRIEF
Case 2:19-cv-13726-VAR-MJH ECF No. 26 filed 02/24/20 PagelD.863 Page 4 of 14

TABLE OF CONTENTS

QUESTIONS PRESENTED 0000.00 cee tee ntteentteettteesttteeenits ii
CONTROLLING AUTHORITY o.oo... eee ete eetteentreeenaes ill
INDEX OF AUTHORITIES 0000000 ete eentteetteenteeettteeens iv
L JEWISH WITNESSES FOR PEACE AND FRIENDS (“WITNESSES”)

DOES NOT HAVE A MERITORIOUS DEFENSE. ....0000..0. 1
I. PLAINTIFFS WILL BE PREJUDICED IF THE DEFAULT IS SET ASIDE. 5
i. THE DEFAULT HAS BEEN BOTH WILLFUL AND DUE TO

CULPABILITY. a... eeessccecsrecccrecereecscsecccssesccssesesssessessesscssesscsssseses 5
CERTIFICATE OF SERVICE 0.0.0.0 cece ee etteentteeetnteeenies 7
Case 2:19-cv-13726-VAR-MJH ECF No. 26 filed 02/24/20 PagelD.864 Page 5 of 14

QUESTIONS PRESENTED

1. Whether Defendant Jewish Witnesses For Peace And Friends has a meritorious defense to
the claims alleged against it.

Plaintiffs answer “No.”

Defendants answer “Yes.”

2. Whether the Plaintiffs will be prejudiced if the default is set aside.

Plaintiffs answer “Yes.”

Defendants answer “No.”

3. Whether the default has been due to willfulness or culpable conduct.

Plaintiffs answer “Yes.”

Defendants answer “No.”

il
Case 2:19-cv-13726-VAR-MJH ECF No. 26 filed 02/24/20 PagelD.865 Page 6 of 14

CONTROLLING AUTHORITY

Beauharnais v. Illinois, 343 U.S. 250 (1954)

Elrod y. Burns, 427 U.S. 347 (1976)

Frisby v. Schultz, 487 U.S. 474 (1988)

Lehman vy. City of Shaker Heights, 418 U.S. 298 (1974)
Phelps-Roper v. Strickland, 539 F.3d 356 (6" Cir. 2008)

Phelps-Roper v. Ricketts, 867 F.3d 883 (8" Cir. 2017)

ill
Case 2:19-cv-13726-VAR-MJH ECF No. 26 filed 02/24/20 PagelD.866

INDEX OF AUTHORITIES

CASES

Federal
Baldwin v. Iowa State Traveling Men’s Ass’n, 283 U.S. 522 (1931)...
Beauharnais vy. Illinois, 343 U.S. 250 (1954) oo.0.cccccccc ccc eects e eee etttteeteetteteeees
Dean v. Byerley, 354 F.3d 540 (6™ Cir, 2004) ...c..cccccccsccscecssescessesesseteseseesetessesees
Elrod v. Burns, 427 U.S. 347 (1976)... ..ccccccccccct cect e cece e eee cn bette ctttettettteeeees
Frisby v. Schultz, 487 U.S. 474 (1988) .....00.cccccccc cece cece eect te eeeetttteetentteeeees
Harkness v. Hyde, 98 U.S. 476 (1878) ......00ccccccccccc cece c cece eee e cits eeeecteteetectteieeees
Lehman vy. City of Shaker Heights, 418 U.S. 298 (1974)... eee etteeetees
Madsen v. Women’s Health Center, Inc., 512 U.S. 753 (1994)...
Phelps-Roper v. Ricketts, 867 F.3d 883 (8" Cir. 2017) ......cccccccccscscscsscsvscsseseeveseves
Phelps-Roper v. City of Manchester, 697 F.3d 678 (8 Cir, 2012) ...ccccceccscceesceeees
Phelps-Roper v. Strickland, 539 F.3d 356 (6™ Cir, 2008) .....ccccccsccscescesvestsseseeseeees
RAV. v. St. Paul, 505 U.S. 377 (1992) occ e tte et eet teetteeteeeteeeneey
Tenafly Eruv Ass’n v. Borough of Tenafly, 309 F.3d 144 (3d Cir. 2002)...
Thorburn y. Austin, 231 F.3d 1114 (8™ Cir. 2000).....c.cccccccccscecescseseesestesesveeesteseees

State

St. David’s Episcopal Church vy. Westboro Baptist,
921 P.2d 821; 22 Kan. App. 2d 537 (Kan. Ct. of Appeals, 1996)................

Saint John’s Church in the Wilderness vy. Scott, 296 P.3d 273 (Colo. App. 2012)...
UNITED STATES CONSTITUTION

U.S. Const. amend. I

iv

Page 7 of 14

Pages

3,4

3,4
Case 2:19-cv-13726-VAR-MJH ECF No. 26 filed 02/24/20 PagelD.867 Page 8 of 14

L JEWISH WITNESSES FOR PEACE AND FRIENDS (“WITNESSES”) DOES NOT
HAVE A MERITORIOUS DEFENSE.

Defendants’ strategy to rebut Plaintiffs’ argument that they do not have a meritorious
defense based on the 1* Amendment is to attempt to demonstrate that the individual strains of 1*
Amendment doctrines placing limitations on free speech articulated in Supreme Court precedents,
taken individually, are not precisely on point with the facts in the instant case. What Defendants
ignore is that Plaintiffs’ argument is not exclusively based on any one line of 1* Amendment
doctrines, but rather on the unique convergence of factors present here, and therefore on the
convergence of 1 Amendment doctrines that address them — the use of nonpolitical hate speech
in proximity to a house of worship in a residentially zoned area, where congregants and their
children attend religious services at their preferred place of worship, who, as they approach their
sanctuary, are forced to see signs demonizing their religion and denigrating their support for the
State of Israel. Attacking any single line of decisions fails to address the unique convergence of
all these factors which, taken together, demonstrate that the speech in question is legitimately
subject to time, place and manner restrictions within the parameters of the 1* Amendment.

Thus, Defendants first contend that Plaintiffs’ reliance on the Supreme Court decision on
Beauharnais v. Illinois, 343 U.S. 250 (1952), is misplaced because the decision turned on the fact
that Beauharnais was accusing African-Americans of being guilty, as a group, of various crimes,
i.e., being rapists, robbers and drug users. This claim ignores the fact that the Supreme Court
sustained the constitutionality of the Illinois statute in its entirety, in which Illinois made it a
crime to publish “any lithograph, moving picture, play, drama or sketch, which publication or
exhibition portrays depravity, criminality, unchastity, or lack of virtue of a class of citizens, of
any race, color, creed or religion which said publication or exhibition exposes the citizens of any
race, color, creed or religion to contempt, derision, or obloquy.” The statute did not require that
the publication accuse the targeted group of engaging in crime. The Antisemitic signs used by the

1
Case 2:19-cv-13726-VAR-MJH ECF No. 26 filed 02/24/20 PagelD.868 Page 9 of 14

protesters clearly fall into the category of group aspersion that the Illinois statute criminalized.
(See Prof. Waltzer’s affidavit, Js 16-17.)

Moreover, their defense ignores several signs which the protesters have used, and
continue to use, signs which accuse the members of Beth Israel Synagogue (“Synagogue”) of
being complicit in crimes allegedly committed by Jews who support Israel, i.e., “Zionists are
Nazis”; “End the Palestinian holocaust.” (See Exhibits 1 and 2 attached to Plaintiffs’ Response.)
To accuse anyone of behaving like a Nazi is to imply they engage in crimes against humanity,
crimes which violate international law. To assert this in particular regarding Jews, to accuse them
of committing a genocide against the Palestinian people comparable to what the Nazis committed
against the Jews, is to accuse the members of the Synagogue of supporting, advocating and
tolerating the mass extermination of the Palestinian people, a crime at least as serious as rape,
theft and drug use and a blatant falsehood, which, as Plaintiffs claim in Count XVII of the Ist
Amended Complaint, constitutes group defamation. Defendants’ claim that the protesters are
engaging in “core political speech” is fallacious. It is Antisemitic hate speech posing as political
speech.

Defendants’ argument also ignores the Supreme Court decision in R.A.V. v. St Paul, 505
U.S. 377 (1992), in which the Court overturned the conviction of a teen-ager who had burned a
cross on the property of an African-American family and was charged with violating a St. Paul
ordinance which criminalized placing a burning cross or Nazi swastika on public or private
property. The Court held that the ordinance was unconstitutional because it was not content and
viewpoint neutral, but only criminalized particular forms of hate speech aimed at particular racial
and religious minorities, and was therefore under-inclusive. The Court made clear that a broader
framed ordinance, which criminalized forms of hate speech generally, would have passed

constitutional muster, regardless whether the speech, as in the case of the cross burning, attributed
Case 2:19-cv-13726-VAR-MJH ECF No. 26 filed 02/24/20 PagelD.869 Page 10 of 14

criminal activity to a particular ethnic or religious group. Defendants’ claim that Antisemitic
speech which does not libel its victims by accusing them of engaging in crimes is protected by the
1° Amendment is therefore patently false.

Defendants argue that Plaintiffs’ reliance on Frisby v. Schultz,487 U.S. 474 (1988), for the
proposition that, since the Synagogue is located in a residentially zoned area, the protesters’
conduct constitutes targeted residential picketing, is misplaced because a house of worship is only
a metaphorical house, not, strictly speaking, a private residence, as was addressed in Frisby. This
rebuttal ignores the aspects of a home which the Supreme Court regarded as worthy of protection
from intrusive picketing — that a home is a reclusive retreat for contemplation, relaxation and
spiritual renewal, qualities which a house of worship shares with a home. As noted in St. David's
Episcopal Church vy. Westboro Baptist, 921 P.2d 821, 831 (Kan. 1996):

After noting the government interest in protecting residential privacy

which has been upheld by the United States Supreme Court, the trial court in this

case ruled that one’s place of worship “would place a close second to one’s

residence when it comes to the right to worship and communicate with the maker

of one’s choice in a tranquil, private and serene environment.”

We agree with the trial court and find that, in addition to the government

interest in protecting residential and clinical privacy, the government has a

legitimate interest in protecting the privacy of one’s place of worship as well.

See also Saint John’s Church in the Wilderness v. Scott, 296 P.2d 273 (Colo. App. 2012).

In Madsen v. Women’s Health Center, Inc., 512 U.S. 753 (1994), which involved the
constitutionality of an injunction restricting picketing in the vicinity of an abortion clinic — not a
private residence - the Court agreed with the following assessment by the Florida Supreme Court,
stating, id. at 768: “[T]he [Florida Supreme] [C]ourt believed that the State’s strong interest in
residential privacy, acknowledged in Frisby ... applied by analogy to medical privacy. ... We

agree with the Supreme Court of Florida that the combination of these governmental interests is

quite sufficient to justify an appropriately tailored injunction to protect them.”
Case 2:19-cv-13726-VAR-MJH ECF No. 26 filed 02/24/20 PagelD.870 Page 11 of 14

Defendants emphasize that in Thorburn vy. Austin, 231 F.3d 1114 (8" Cir. 2000), the
ordinance upheld by the court, which prohibited focused picketing “directed toward a particular
person in a rectangular zone in front of that person’s dwelling,” did not apply to picketing “across
the street from the targeted dwelling,” insulating the picketing across Washtenaw Ave. Courts,
however, have sustained restrictions of greater distances. The ordinance in Frisby, for example,
barred picketing “before or about the residence.” In Phelps-Roper v. City of Manchester, 697
F.3d 678 (8" Cir. 2012), the ordinance limited the distance to 300 ft., or the distance of a football
field, further than the distance across Washtenaw Ave. A similar distance was imposed by the
statute at issue in Phelps-Roper v. Strickland, 539 F.3d 356 (6" Cir. 2008). In Phelps-Roper v.
Ricketts, 867 F.3d 883 (8" Cir. 2017), the distance imposed by the Nebraska statute was 500 ft.

In Dean v. Byerley, 354 F.3d 540 (6" Cir. 2004), the Court reversed the trial court’s grant
of summary judgment to the defendant, holding that the plaintiff's picketing of the defendant’s
residence on a single occasion, March 27, 2001, did not constitute focused picketing under the
holding of Frisby, supra. The facts in Dean are so obviously distinguishable from those of the
instant matter, where 6 to 12 protesters have been picketing the Synagogue 52 times a year for 16
years, as to make the citation of Dean to support the Defendants’ position verging on frivolous.
Equally frivolous is their claim that such conduct may only be restricted by legislative action in
the form of a statute or ordinance. In Madsen, supra, the Court stated, 512 U.S. at 765,
“Injunctions, of course, have some advantages over generally applicable statutes in that they can
be tailored by a trial judge to afford more precise relief than a statute where a violation of the law
has already occurred.” See injunctions imposed in St. David’s Episcopal Church and Saint John’s
Church in the Wilderness, supra.

Defendants’ claim that the captive audience doctrine applies primarily to private

residences rather than public forums is specious. The paradigm captive audience case is Lehman
Case 2:19-cv-13726-VAR-MJH ECF No. 26 filed 02/24/20 PagelD.871 Page 12 of 14

v. City of Shaker Heights, 418 U.S. 298 (1974), which involved passengers on public
transportation. The Court did not hold that the passengers could avoid seeing the unwelcome
political ads by simply continuously looking down at their feet as they rode the city’s busses. The
members of the Synagogue are not required to avert their eyes to the West every Saturday
morning, year after year, in order to accommodate the zealotry of the protesters in their obsession
to foist their Antisemitic messages down the congregants’ throats. As the Court stated in
Strickland, supra, 539 F.3d at 367: “Friends and family of the deceased should not be expected to
op-out from attending their loved one’s funeral or burial service. ... Nor can funeral attendees
simply ‘avert their eyes’ to avoid exposure to disruptive speech at a funeral or burial service. the
mere presence of a protester is sufficient to inflict harm.” (Citations omitted.)

Defendants fail to address the other bases for relief which demonstrate they lack a
meritorious defense, i.e., the harmful effect on children and the hostile environment the picketing
creates, as well as the additional bases set forth in averment 83 of the 1 Amended Complaint.

II. PLAINTIFFS WILL BE PREJUDICED IF THE DEFAULT IS SET ASIDE.

Defendants’ assertion that delay in obtaining an injunction does not constitute prejudice is
contrary to established law when the right being infringed on by the delay is a 1* Amendment
right, such as the right to freely exercise one’s religion without harassment. “The loss of First
Amendment freedoms, for even minimal periods of time, unquestionably constitutes irreparable
injury.” Elrod vy. Burns, 427 U.S. 347, 373 (1976) (emphasis added). See also Tenafly Eruv Ass’n
v. Borough of Tenafly, 309 F.3d 144, 178 (3d Cir. 2002).

It. THE DEFAULT HAS BEEN BOTH WILLFUL AND DUE TO CULPABILITY.

That Defendants have acted willfully and with culpability is demonstrated by their
continued insistence, despite the multiple cases which Plaintiffs have cited to the contrary, that

Witnesses is a legal non-entity which they had no reason to know was subject to suit requiring the
Case 2:19-cv-13726-VAR-MJH ECF No. 26 filed 02/24/20 PagelD.872 Page 13 of 14

appearance of defense counsel. Their disingenuousness is demonstrated by their efforts to have it
both ways — claiming, on the one hand, that their failure to appear was attributable to an “honest
mistake,” at the same time that they continue to assert that they did not do anything wrong to
begin with, since Witnesses is not a legal entity. Rather than just admitting their inattention to the
averments in both the Complaint and the lst Amended Complaint, and simply asking for the
Court’s clemency, they continue to insist there was no oversight because they had a “good faith
belief that JWP is not, in fact, a legal entity capable of being sued[.]” This alleged “good faith
belief” is in fact belied by the character of their appearances. If, in fact, Witnesses is a legal non-
entity, then the Court could not exercise jurisdiction over it — a court cannot exercise jurisdiction
over an entity which does not exist. If this were the case, however, defense counsel should have
challenged the Court’s jurisdiction by filing special appearances, not general appearances. See
Harkness v. Hyde, 98 U.S. 476 (1878); Baldwin v. Iowa State Traveling Men’s Ass’n, 283 U.S.
522 (1931). Instead, defense counsel have filed general appearances. In so doing, they have
conceded that they are appearing on behalf of a legal entity which is subject to suit and over
which the Court has jurisdiction. Mr. Shea’s recently filed general appearance continues this
charade by asserting, “Counsel’s appearance is not an admission that Defendant is a legal entity
with standing to sue or be sued.” (ECR No. 24) This sort of disingenuous double-talk
demonstrates willfulness and culpability, forfeiting their efforts to have the default set aside.

Respectfully submitted,

Marc M. Susselman (P29481)

Attorney at Law

43834 Brandywyne Rd.

Canton, Michigan 48187

(734) 416-5186
marcsusselman@gmail.com

 

By: s/ Marc M. Susselman
Dated: February 24, 2020 Attorney for Plaintiffs
Case 2:19-cv-13726-VAR-MJH ECF No. 26 filed 02/24/20 PagelD.873 Page 14 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
Marvin Gerber, Dr. Miriam Brysk,
Plaintiffs,

VS. Civil Action No. 2:19-cv-13726
Hon. Victoria Roberts

Henry Herskovitz, ef al.,

Defendants, Jointly and Severally.

 

CERTIFICATE OF SERVICE

I hereby certify that on February 24, 2020, I electronically filed Plaintiffs’ Motion For
Leave To File Sur-Reply Brief To The Protester Defendants’ Reply Brief To Plaintiffs’
Brief In Oposition To Defendants’ Motion To Set Aside Default along with this Certificate
of Service, with the Clerk of the Court for the Eastern District of Michigan, using the ECF
system, which will send notification of such filing to the following registered participants of the
ECF system as listed on the Court’s Notice of Electronic Filing:

All counsel of record via the ECF system

Marc M. Susselman (P29481)
Attorney at Law

43834 Brandywyne Rd.
Canton, Michigan 48187
(734) 416-5186
marcsusselman@gmail.com

 

By: s/ Marc M. Susselman
Dated: February 24, 2020 Attorney for Plaintiffs
